  Case 19-19708-CMG       Doc 74    Filed 10/21/20 Entered 10/21/20 13:59:37        Desc Main
                                   Document      Page 1 of 4




                                                              Order Filed on October 21, 2020
                                                              by Clerk
                                                              U.S. Bankruptcy Court
                                                              District of New Jersey




DATED: October 21, 2020
Case 19-19708-CMG   Doc 74    Filed 10/21/20 Entered 10/21/20 13:59:37   Desc Main
                             Document      Page 2 of 4
Case 19-19708-CMG   Doc 74    Filed 10/21/20 Entered 10/21/20 13:59:37   Desc Main
                             Document      Page 3 of 4
Case 19-19708-CMG   Doc 74    Filed 10/21/20 Entered 10/21/20 13:59:37   Desc Main
                             Document      Page 4 of 4
